Citation Nr: 0633009	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2003.  A statement of the case was issued in May 2004, 
and a substantive appeal was received in July 2004.  

The Board also notes that a request from the veteran for a 
hearing was received by the RO in July 2004.  A hearing was 
subsequently scheduled for October 2004.  A request from the 
veteran to cancel the hearing was then received in October 
2004.  The Board finds that the veteran has withdrawn his 
request for a local hearing. 


FINDINGS OF FACT

1.  The veteran did not participate in a radiation-risk 
activity during his active duty service. 

2.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
prostate cancer otherwise related to such service, including 
exposure to radiation during service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may prostate cancer be presumed to have been incurred in 
or aggravated by service.   38 U.S.C.A. §§ 501, 1110, 1112 
1131 (West 2002); 38 C.F.R. §§  3.303, 3.309, 3.311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  July 2000 and November 2000 
VCAA letters from the RO, although they did not reference 
VCAA, had the collective effect of advising the veteran of 
the evidence needed to substantiate his claim.  The 
collective effect of these letters also informed the veteran 
of what VA would do to develop the evidence.  Moreover, the 
July 2000 and November 2000 VCAA letters implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence that the appellant 
may have.  Although these letters were not in the format now 
used by VA with regard to VCAA notice, they did include the 
essential notices required by VCAA and the Board believes no 
useful purpose would be served by delaying appellate review 
for issuance of the type of VCAA letter now used by VA.  
There has been no resulting harm to this veteran (who has the 
benefit of representation) due to any notice deficiency.  
Neither the veteran nor his representative have alleged any 
defect in VCAA notice which has prejudiced the veteran.  

Further, the July 2000 and November 2000 letters were sent to 
the appellant prior to the March 2003 rating decision.  The 
VCAA notices were therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with July 2000 and November 2000 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Although the veteran was not afforded a VA examination, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, when a "radiogenic disease" first becomes 
manifest after service, and it is contended that the disease 
resulted from exposure to ionizing radiation during service, 
various development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  
Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. §3.303(d) 
in order to determine whether the disease diagnosed after 
discharge was incurred during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  38 C.F.R. § 
3.311(a).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

The veteran is claiming entitlement to service connection for 
prostate cancer which he alleges is due to radiation exposure 
while on active duty.  The Board notes that on a presumptive 
basis, however, service connection is not warranted.  
Although the veteran's military occupational specialty was 
that of a weapons fusing system specialist and technician, 
the veteran did not participate in a radiation-risk activity 
as defined by law.  See 38 C.F.R. § 3.309(c)(3)(ii).  There 
is no evidence of record that the veteran participated on any 
onsite testing involving the atmospheric detonation of a 
nuclear device.  In fact, in a statement received in December 
2000, the veteran noted that he was never around the test 
sites and that he repaired electrical parts of the atomic 
bombs in service.  The Board further notes that the veteran 
was neither in service during the occupation of Hiroshima or 
Nagasaki, Japan from 1945 to 1946, nor was he ever a prisoner 
of war.  Since the requirement of radiation-risk activity is 
not met to establish that the veteran participated in a 
radiation-risk activity, a presumption of service connection 
is not established.

As noted above, a second method for establishing service 
connection establishes procedures for claims brought by 
radiation exposed veterans who were diagnosed with a disease 
after service.  The Board notes that although prostate cancer 
is not included as a presumptive disability for radiation 
exposed veterans as set out under 38 C.F.R. § 3.309(d), 
prostate cancer is a disability which is considered a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xxiii).  An 
ionizing radiation dose reconstruction letter was obtained in 
September 2002.  After review of all available medical and 
personnel records from the National Personnel Records Center, 
the Chief of Weapons, Space, and Nuclear Safety Division 
opined that the veteran's total whole body deep dose was 4 
rem.  It was further noted that the veteran's exposure 
included an internal dose since the veteran was exposed to 
spalling material.  It was noted that the internal dose, 
however, was exceedingly small and was not reported.  The 
veteran's approximate skin dose was 40 rem for the duration 
of his career.  The approximate years of exposure was from 
1954 to 1957.

Two opinions were then obtained.  First, the Director of the 
Compensation and Pension Service obtained an opinion from the 
Chief Officer of Public Health and Environmental Hazards that 
was received in December 2002.  The opinion was based on the 
dose report.  The chief officer opined that it was unlikely 
that the veteran's prostate cancer was due to exposure to 
ionizing radiation in service.  The second opinion was 
received from the Director of Compensation of Pension Service 
in January 2003.  After review of the evidence in its 
entirety and in light of the previous opinion, it was opined 
that there was no reasonable possibility that the veteran's 
prostate cancer was the result of in-service exposure to 
radiation.  Based on the foregoing opinions, the veteran is 
not entitled to service connection under regulatory 
development procedures applicable to a radiogenic disease.

The Board finds that service connection is not warranted for 
prostate cancer on a direct basis, either.  The disability 
was not present during active duty or for many years 
thereafter nor is there competent evidence of record which 
links the veteran's currently existing prostate cancer to 
active duty in any way.  Service medical records were silent 
as to any treatment or diagnosis of prostate cancer.  

Further, there is no continuity of symptomatology of prostate 
cancer from the veteran's discharge from active duty to the 
present.  The veteran first submitted his claim for prostate 
cancer in June 2000 and reported that his disability began in 
April 1997 with treatments lasting until August 1997.  
Private medical records confirm treatment dates in 1997, 
which is over twenty years from separation from service.  The 
Board finds that the first competent evidence of the presence 
of prostate cancer is many years after the veteran's 
discharge from active duty.

There is also no competent evidence of record which links the 
currently existing prostate cancer to the veteran's active 
duty service.  The Board acknowledges the veteran's 
contentions that his prostate cancer is due to his exposure 
to radiation in service.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

On a direct basis, the preponderance of the evidence is 
against a finding that the veteran's prostate cancer was 
caused by any incident of service, to include exposure to 
ionizing radiation, and the claimed condition is not shown to 
have been incurred in or aggravated by service.

In sum, service connection for prostate cancer is not 
warranted.  The veteran was not entitled under regulatory 
presumption, under regulatory development procures, or on a 
direct basis.  As the preponderance of the evidence is 
against the claim of entitlement to service connection for 
prostate cancer, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


